Citation Nr: 1729505	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-23 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to March 1960 and from April 1960 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A July 2013 RO rating decision increased the rating for the Veteran's PTSD from the 10 percent originally assigned in the August 2011 rating decision, to 30 percent, effective from the October 2010 date of claim.  The Board denied service connection for hearing loss and tinnitus in September 2016 and remanded the issues shown on the cover page.  The issue of service connection for chronic obstructive pulmonary disease, also remanded in September 2016, was granted by the RO in March 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current obstructive sleep apnea was not manifest in service, is unrelated to service, and was not caused or aggravated by his service-connected disability coronary artery disease, PTSD, or diabetes mellitus.  

2.  The Veteran's current essential hypertension was not manifest in service or to a degree of 10 percent within 1 year of separation, is unrelated to service, and was not caused or aggravated by his service-connected disability coronary artery disease, PTSD, or diabetes mellitus.  

3.  The Veteran's PTSD has not produced occupational and social impairment with reduced reliability and productivity during any part of the rating period.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There will be discussions, below, as necessary, to indicate why no further VA development is required.  

Service connection criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Cardiovascular renal-disease, including hypertension, is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran was a Hospital Corpsman Field Medical Service Technician in service.  Service connection is in effect for coronary artery disease of the native coronary vessel; PTSD, and diabetes mellitus, and the claims for service connection for sleep apnea and hypertension are being considered including as secondary to them. 

Sleep apnea

Service treatment records make no mention of snoring or breath cessation during the Veteran's sleep.  On service retirement examination in September 1975, the Veteran was 66 inches tall and weighed 145 pounds.  His throat was normal, and his build was characterized as slender. 

On VA examination in November 1979, the Veteran reported a run-down feeling, but he was 65 inches tall, weighed 148 pounds, and his throat was normal.  Sleep apnea was not diagnosed.  

In the Veteran's October 2010 VA Form 21-526, he indicated that his sleep apnea began in 2006.  

On VA examination in July 2015, it was noted that the Veteran reported that he developed obstructive sleep apnea symptoms while in service, and he reported that there was a diagnosis of obstructive sleep apnea in the early 2000's.  Currently, his symptoms were snoring, apnea, and daytime tiredness.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service.  The rationale was that the records were reviewed, and there was no evidence of obstructive sleep apnea while the Veteran was on active duty.  His weight at separation was 145 pounds and had increased to 203 pounds in 2015.  The examiner noted that "Up to Date" notes that obesity is the strongest risk factor for sleep apnea.

The Board remanded the case to the RO in September 2016, in part because the examiner in July 2015 did not consider the Veteran's in-service symptoms of frequent trouble sleeping, found in his July 1975 service retirement medical history.  The Board also remanded because the Veteran's representative, in August 2016, had raised the issue of service connection for sleep apnea as secondary to his service-connected PTSD, diabetes mellitus, and coronary artery disease, and had supplied an article that indicated that PTSD symptoms increased the risk of screening positive for obstructive sleep apnea.    

On VA examination in November 2016, the examiner reviewed the Veteran's medical information and opined that it was less likely than not that his sleep apnea is related to active service  Instead, he more likely than not developed obstructive sleep apnea after separation from service due to aging 31 years post-service and due to the large weight gain post-service.  The examiner noted that the Veteran weighed 145 pounds on separation examination in September 1975, and that he had no history of chronic or sustained hypertensive state or snoring or apnea at separation.  His frequent issues with sleeping reported during service appeared to be at least as likely as not related to his depression or excessive worry noted in July 1975.  His records indicate that he was diagnosed with sleep apnea in May 2006, with a weight of 220 pounds.  An August 2006 polysomnogram report notes a weight of 212 pounds and a body mass index of 34.  The examiner noted that the Veteran had aged approximately 31 years and gained 75 pounds from separation to the time of the initial sleep apnea diagnosis.  That amount of weight gain significantly increases the risk of obstructive sleep apnea, and aging 31 years also significantly increases it.  The examiner indicated that polysomnograms, weight, and time lapse are objective, and that objective factors are more accurate in gauging when obstructive sleep apnea might have developed.  

The examiner also noted that according to the medical database "Up to Date", obstructive sleep apnea is characterized by recurrent functional collapse during sleep of the velopharyngeal and/or oropharyngeal airway, causing substantially reduced or complete cessation of airflow despite ongoing breathing efforts.  This leads to intermittent disturbances in gas exchange.  The important risk factors are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Prevalence increases from young adulthood through the 6th to 7th decade, then appears to plateau.  In both sexes, obesity is the strongest risk factor.  

Furthermore, the examiner found that the Veteran's obstructive sleep apnea is less likely than not caused by or aggravated beyond its natural progression by the Veteran's service-connected PTSD, diabetes mellitus, or coronary artery disease.  The examiner stated that those service-connected issues do not influence recurrent, functional collapse during sleep of the velopharyngeal and/or oropharyngeal airway.  Moreover, "Up to Date" does not list the service-connected disabilities as factors that influence the severity of obstructive sleep apnea.  The Board notes that the examiner specifically noted that the virtual file had been reviewed, which included the article provided by the Veteran.  The Board finds that this theory of entitlement was adequately addressed by the VA examiner in November 2016, even though the article was not specifically referenced, and that there has been substantial compliance with the Board's 2016 remand.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current sleep apnea.  The preponderance of the evidence indicates that it was not manifest in service or until years post-service, and that it is unrelated to service.  It was not diagnosed in service, and cessation of breathing during sleep (apnea) is not claimed or shown to have occurred in service.  Instead, the Veteran had no history of snoring or apnea at separation, and it appears most likely that the Veteran's current obstructive sleep apnea is due to obesity and aging, and that he first became obese and also aged for years post-service before developing it.  The medical evidence indicates that obesity is the strongest risk factor for sleep apnea, and that aging is also a significant risk factor for it, and while the Veteran may have had trouble sleeping in service, the VA examiner in 2016 felt that his frequent issues with sleeping reported during service appeared to be at least as likely as not related to his depression or excessive worry noted in July 1975.  

The Board also concludes that the preponderance of the evidence indicates that the Veteran's sleep apnea was not caused or aggravated by his service-connected coronary artery disease of the native coronary vessel, PTSD, and/or diabetes mellitus.  The VA examiner in November 2016 considered each one of these theories and rejected each of them, stating that those service-connected issues do not influence recurrent functional collapse during sleep of the velopharyngeal and/or oropharyngeal airways, which is what the Veteran has; and that "Up to Date" does not list those service-connected disabilities as factors that influence the severity of obstructive sleep apnea.  So while a study published in the Journal of Clinical Sleep Medicine, submitted by the representative in August 2016, is something to consider, it is not directly on point or persuasive evidence that the Veteran's PTSD caused or aggravated his sleep apnea.  Its relevance and probative value is obviously very limited in light of the information provided in the November 2016 VA examination report which implicates pharyngeal airway collapse, and because it merely discusses correlations between PTSD and sleep apnea, instead of causation or causation factors.  

Hypertension

On service retirement examination in September 1975, the Veteran reported dizziness or fainting spells, shortness of breath, pain or pressure in his chest, and palpitation or pounding heart.  He did not know if he had heart trouble or high or low blood pressure.  Clinically, his blood pressures were 142/82, 130/80, 136/86, 148/82, and 136/80.  His heart and vascular system were clinically normal.  Earlier blood pressures were lower.  Hypertension was not diagnosed in service.  

On VA examination in November 1979, the Veteran's blood pressures were 128/78, 132/80, and 120/76.  His cardiovascular system was normal, and hypertension was not diagnosed.  

In the Veteran's October 2010 VA Form 21-526, he indicated that his hypertension began in 2006.  

On VA examination in July 2015, it was reported that the Veteran's hypertension had been diagnosed in 1999.  The Veteran had served in the Navy as a Chief Hospital Corpsman and reported that he developed hypertension.  He reported that its symptoms currently included dizziness.  The examiner considered the Veteran's medical information and opined that the condition was less likely than not incurred in or caused by service.  The examiner stated that there was no evidence of sustained hypertension while on active duty and that the elevated blood pressure reading on separation examination was likely an isolated elevation.  The examiner indicated that it was less likely than not that the Veteran's hypertension was aggravated by his service-connected coronary artery disease.  Instead, his hypertension is likely a result of peripheral vascular issues, given that there is no evidence of renal disease.  

The Board remanded the case to the RO in September 2016, noting that the examiner in July 2015 did not consider the Veteran's in-service reported symptoms of dizziness or fainting spells, shortness of breath, pain or pressure in the chest, palpitation or pounding heart, and frequent or severe headaches, and his reporting that he did not know whether he had high or low blood pressure.  Additionally, in the interim, the issue of service connection for hypertension due to now service-connected diabetes mellitus and PTSD was raised.  Action to address these matters was ordered.

On VA examination in November 2016, the examiner reviewed the Veteran's medical information and concluded that it was less likely than not that the Veteran's hypertension is related to service.  The examiner stated that the Veteran's hypertension appears to be essential hypertension which was diagnosed well after his separation from service and that it is likely related to his arterial resistance to blood flow.  

The Veteran's service treatment records were reviewed and it was noted that there was no sustained hypertensive state while on active duty.  The Veteran had reported shortness of breath, pain or pressure in his chest, palpitation or pounding in his heart, dizziness, and chronic cough at the time of his July 1975 retirement physical.  The examiner found that those appeared possibly to be manifestations of his chronic obstructive pulmonary disease as noted in a recent chronic obstructive pulmonary disease medical opinion.  He had also reported headaches at separation, but those appeared to be possibly associated with a diagnosis of migraine headaches dating to 1958.  The frequent issues with sleeping appeared to be at least as likely as not related to his depression or excessive worry noted on his July 1975 retirement physical.  The service cardiology examination in April 1975 indicated no history of hypertension with a normal electrocardiogram.  The examiner reported that the Veteran's "Don't know" regarding high or low pressure is not viewed as significant due to no history of hypertension while on active duty.  The separation examination indicated blood pressure with readings of standing 136/86, recumbent 130/80, and sitting 142/82.  The elevated blood pressure reading appears to have been an isolated elevation of the blood pressure.  A review of civilian records indicates that essential hypertension existed prior to 2001, with the exact date of diagnosis unknown.  

The examiner noted that according to the Mayo Clinic, high blood pressure is a common condition in which the long-term force of the blood against your artery walls is high enough that it may eventually cause health problems, such as heart disease.  Blood pressure is determined by the amount of blood your heart pumps and the amount of resistance to blood flow in your arteries.  The more blood your heart pumps and the narrower your arteries, the higher your blood pressure.  For most adults, there is no identifiable cause of high blood pressure.  This is called primary (essential) hypertension and tends to develop gradually over many years.  

The examiner also opined that it was less likely than not that the Veteran's hypertension is caused or aggravated beyond its natural progression by his service-connected PTSD, diabetes mellitus, or coronary artery disease.  The examiner indicated that the Veteran's hypertension appears to be essential hypertension, diagnosed well after separation from service and likely related to his arterial resistance to blood flow as noted above.  The examiner noted that some people have secondary high blood pressure caused by an underlying condition, such as obstructive sleep apnea, kidney problems, adrenal gland tumors, congenital defects in blood vessels, certain medications such as decongestants and pain relievers, illegal drugs such as cocaine and amphetamines, and alcohol abuse or chronic alcohol use.  The examiner noted that available VA laboratory reports indicate no diabetic related or chronic renal disease.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's hypertension.  The preponderance of the evidence indicates that it was not manifest in service or until many years after service, and that it is unrelated to service.  The Veteran's blood pressures were taken in service and post-service, and hypertension was not diagnosed in service or until years post-service, and the Veteran's blood pressure was normal on VA examination in October 1979.  Two VA examiners have opined that it was not incurred in service, and the examiner in November 2016 explained in adequate detail why it was probably not present in service despite symptoms, pointing out more likely etiologies for reported in-service symptoms after considering the details of the claims record.  The examiner found that the symptoms in service were more likely related to other problems, and found it important that while there was 1 elevated blood pressure on service retirement examination, there was no evidence of a sustained hypertensive state at that time to support the existence of hypertension.  To the contrary, other blood pressures before then, then, and well after then (in 1979), were normal.  

The preponderance of the evidence also indicates that the Veteran's hypertension was not caused or aggravated by his service-connected coronary artery disease of the native coronary vessel, PTSD, and/or diabetes mellitus.  On the matter of causation, the Veteran's hypertension would not have been caused by any of these because it is primary or essential hypertension/probably due to peripheral vascular issues or arterial resistance to blood flow, according to the VA examination reports.  

Additionally, the November 2016 VA examination report indicates that the Veteran has no diabetic related disease and no chronic renal disease (e.g., diabetic nephropathy) to cause it.  The VA examiner in November 2016 indicated that the Veteran has essential hypertension, which has no identifiable cause and tends to develop gradually over many years.  On the matter of aggravation, the examiner in July 2015 indicated that the Veteran's essential hypertension would not have been aggravated by the Veteran's coronary artery disease, as the Veteran had no evidence of renal disease.  The examiner in November 2016 indicated it probably was not aggravated by his service-connected PTSD, diabetes mellitus, or coronary artery disease, as it appears to be essential hypertension diagnosed well after separation and likely related instead to the Veteran's arterial resistance to blood flow.  Moreover, none of the listed etiologies of secondary hypertension mentioned in the November 2016 VA examination report are coronary artery disease, PTSD, or the diabetes mellitus here, which is diabetes mellitus without associated kidney problems such as diabetic nephropathy which could cause or aggravate hypertension. 

The representative in August 2016 has made an argument about pre-hypertension being present in service.  However, no health care provider of record has indicated that the Veteran had pre-hypertension in service.  Regardless, the later diagnosed hypertension has been found, by a preponderance of the evidence, to be unrelated to service.  Hypertension has not been related to service despite consideration of the Veteran's blood pressure and symptoms in service.  It was first shown many years after service and is essential hypertension, according to the evidence.  The examiner in November 2016 noted, importantly, that the Veteran's service treatment records showed no sustained hypertensive state while he was on active duty.  In addition, based on hypertension first being shown many years after service, service connection on a presumptive basis as a chronic disease is not warranted.  38 C.F.R. § 3.309(a).  Likewise, the preponderance of the evidence is against a finding that service connection for hypertension is warranted based on continuity of symptomatology.

The Veteran served in Vietnam and exposure to Agent Orange is presumed.  Although the presumption of service connection based on exposure to Agent Orange does not apply to hypertension, service connection may be granted by proof of each element of service connection, just as with any claim of entitlement to service connection.  See Combee v. Brown, 1039, 1043-44 (Fed. Cir. 1994).

It is noted that, in the VETERANS AND AGENT ORANGE: UPDATE 2006, the National Academy of Sciences (NAS) moved hypertension from a category of "inadequate or insufficient evidence to determine whether there was an association between herbicides and hypertension" to the category of "limited or suggestive evidence of an association between the compounds of interest and hypertension." It has remained in that category since.

The Board finds that this change is not evidence that the Veteran's hypertension, in this case, was caused by his exposure to Agent Orange during active service.

In a June 2010 Federal Register notice, VA discussed a study by Kang, et. al. as supporting an association between herbicide exposure and hypertension. See 75 Fed. Reg. 32540, 32549-52 (June 8, 2010).

In the Federal Register notice, VA first explained as follows:

In Update 2006, NAS concluded that there was "limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension." Prior NAS reports concluded that there was inadequate or insufficient evidence to determine whether there was an association between exposure to herbicides and any cardiovascular diseases, including hypertension.  Because Update 2006 suggests that the evidence for an association between herbicide exposure and hypertension is stronger than at the time of prior reports, hypertension warrants close consideration.

75 Fed. Reg. 32540, 32549 (June 8, 2010)

Next, VA provided a summary of what is meant by different findings of the NAS:

As an initial matter, it must be noted that the NAS finding of "limited or suggestive evidence of an association" does not imply any view by NAS as to whether the scientific evidence establishes a "positive association" between herbicide exposure and hypertension within the meaning of 38 U.S.C. 1116(b) . The NAS category of "limited or suggestive evidence" is defined to mean that "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence." Update 2006, at 11. . . . As NAS noted in a 2007 report, "the IOM limited/suggestive category covers a broad range of epidemiological evidence from relatively weak to strongly suggestive," and the NAS characterization thus cannot be viewed as determinative of the "positive association" determination VA is required to make. Institute of Medicine, Improving the Presumptive Disability Decision-Making Process for Veterans, at 98 (National Academies Press 2007).

Id.

It then explained the basis for the change in the 2006 Update:

For the reasons explained below, VA has determined that a positive association does not currently exist between herbicide exposure and hypertension, but that Update 2006 does identify significant new evidence that warrants careful consideration of hypertension on an ongoing basis.

The finding in Update 2006 of "limited or suggestive evidence" for hypertension is based primarily upon one new Vietnam Veteran study, which NAS found to be significant and consistent with results of other lower quality studies. NAS also noted, however, that findings in other studies suggested that hypertension is not associated with herbicide exposure.

NAS found that a 2006 study by Kang et al. supported an association between herbicide exposure and hypertension.  That study assessed the incidence of hypertension among 1,499 U.S. Army Chemical Corps (ACC) Veterans who handled or sprayed Agent Orange in Vietnam and a control group of 1,428 Veterans from the same era who did not serve in Vietnam.  The study found no significant difference in the rates of hypertension between the two groups.  However, when analysis was restricted to ACC Veterans who served in Vietnam, Veterans who reported having sprayed herbicides had a higher incidence of hypertension than those who did not report spraying herbicides.  Because there is some evidence that type 2 diabetes, a condition that may cause hypertension, is associated with herbicide exposure, the researchers separately evaluated the risk of hypertension in only non-diabetic ACC Veterans and found that hypertension was associated with herbicide spraying in non-diabetic Veterans.

Id.

The rest of the Federal Register notice explains the limitations of the Kang study and discusses other studies. VA summed up the effect of the study as follows:

In summary, the available occupational and environmental studies to date have consistently failed to detect a significant association between herbicide exposure and hypertension.  The available Vietnam Veteran studies have produced a mixture of positive and negative findings, as well as findings that are essentially indeterminate in that they report low-magnitude increases that are not statistically significant.  The primary evidence in favor of an association is the recent study by Kang et al.  Other Vietnam Veteran studies reporting a significant increased risk of hypertension are limited primarily by concern of control for confounding factors.  Viewing the evidence as a whole and taking into account the considerations discussed above, the Secretary has determined that the credible evidence for an association between hypertension and herbicide exposure is not equal to nor does it outweigh the credible evidence against an association.  Therefore, he has determined that a positive association does not exist.  In view of the suggestive findings in the recent Kang study, VA will continue to closely monitor further developments regarding the possible association between herbicide exposure and hypertension.

Id. at 32552.

These statements in the Federal Register explain why the presumption was not applied to hypertension.  There is no indication that the Veteran was an ACC veteran, the subject of the Kang study.  There is no competent evidence in this case linking the Veteran's hypertension to exposure to Agent Orange. For these reasons, the Board finds that service connection cannot be granted based on such exposure.

VA has no duty to obtain a medical opinion with regard to exposure to Agent Orange during service because such exposure is not a relevant in-service injury, disease or event with regard to hypertension and the record includes no indication of an association between such exposure and the Veteran's hypertension.  The category change in the 2006 Update is not an indication of an association between the Veteran's Agent Orange and his hypertension and does not make such exposure a relevant in-service event.  This is because the change in the 2006 Update was based on the Kang study of ACC veterans and the Veteran is not shown to have been one of the ACC veterans.  There is simply nothing that indicates an association, and the post-service evidence only provides evidence against this claim.  The Veteran's own initial statements regarding causation do not indicate this issue.  In this regard, the Board must note the extensive efforts undertaken to determine the Veteran's primary contention (secondary service connection), leading to extensive delays in the adjudication of this case.  To develop further based on another theory of entitlement, which the Veteran himself has not specifically raised, only defers this case further.

For these reasons and bases discussed above, the Board concludes that the preponderance of evidence is against the claim for service connection for hypertension. As a result, this claim must be denied and the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The current claim dates back to October 2010.  The Veteran appeals for a higher rating for his service-connected PTSD, which is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders.  Under that formula, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Higher ratings under this Diagnostic Code require more severe symptomatology.   

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in May 2014, prior to August 4, 2014, DSM-5 is not applicable to this case.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

A private physician indicated in February 2011 that the Veteran's PTSD does not impact his ability to work.  

On VA psychiatric examination in April 2011, the Veteran's reported psychiatric symptoms included anxiety, suspiciousness, mild memory loss, such as forgetting names, directions, or recent events, and difficulty in establishing and maintaining effective work and social relationships.  A large number of other symptoms were not present, including flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation, and more severe symptomatology such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, etc.  The examiner indicated that occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, best represented the Veteran's level of occupational and social impairment.  He felt that the Veteran did not have occupational and social impairment with reduced reliability and productivity.  

On VA psychiatric examination in October 2013, the Veteran reported that he experiences nightmares about 2 times weekly, and avoids watching war movies and large crowds.  He stated that he tries to be emotionally expressive with his family members, but all of them are uneasy when he tries to do so.  He is hypervigilant and experiences occasional startle reaction.  He has difficulty falling asleep at times but often awakens because he is sensitive to noise.  He occasionally experiences anger but is generally well-controlled.  He reported some occasional problems with concentration.  He stated that his marriage was going pretty well and that he continued to have good relationships with his 4 children.  He indicated that he is involved in his church and occasionally attends special Knights of Columbus events.  He counted fellow group members from the Veterans Outreach Center as his friends.  He was also active in school district fundraising and enjoyed watching football on television.  He had never been hospitalized or treated with psychotropic medications, and denied suicidal ideations.  The examiner (the same as in 2011) reported that the Veteran continues to meet symptoms of mild PTSD.  The examiner indicated that occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, best represented the Veteran's level of occupational and social impairment.  

On VA psychiatric examination in July 2015, the Veteran reported that he still lives with his wife of many years in a home he owns, and that their relationship is okay.  There had been no particular change in social relations.  He contributed to a high school food kitchen, and was involved in the Rotary Club recently.  He shopped, ran errands, kept up his home and personal hygiene, and was not on medications.  Symptoms that applied to his diagnosis included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation.  However, he was calm, well groomed, cooperative, pleasant, and had a full range of affect with cognition grossly intact and no suicidal ideation.  He reported occasional irritability without violence.  The examiner indicated that occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, best represented the Veteran's level of occupational and social impairment.  

Treatment records, including from VA in September 2016, are also of record and are very harmonious with the VA examination reports.  

Based on the record, the Board concludes that a rating in excess of 30 percent is not warranted for the Veteran's service-connected PTSD for any part of the rating period, as the preponderance of the evidence shows that its symptoms do not cause occupational and social impairment with reduced reliability and productivity.  None of the evidence reported indicates that they do.  To the contrary, in-depth VA examinations on 3 separate occasions, spread approximately evenly from 2011 to 2015, show that he has no more than mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  He has okay to pretty good relationships with his wife and/or children, is active in his church and community, and makes a good overall appearance and presentation as reflected by the clinical findings reported in July 2015.  

In August 2016, the Veteran's representative cited a May 2008 medical record noting psychiatric symptomatology.  The representative argued that it shows that the Veteran is entitled to a 50 percent rating for PTSD.  The Board notes that the Veteran's psychiatric impairment level in May 2008 is outside the current appeal period, as the current claim period begins in October 2010, well after the date of that medical record, and current impairment (at any time since October 2010) is what is of primary concern.  

The representative felt in August 2016 that the Veteran has impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), which is a symptom exemplary of a 50 percent rating.  However, the July 2015 VA examination report does not specifically indicate that the Veteran has that symptom.  The July 2015 VA examination report mentions mere mild memory loss, such as forgetting names, directions, or recent events, and that is actually one of the exemplary symptoms for a 30 percent rating.  Additionally, the rating to be assigned is to be based on the impairment caused by the symptoms, and in this case, the evidence shows that the Veteran's PTSD does not cause reduced reliability and productivity.  Instead, occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, best represent the Veteran's level of occupational and social impairment, and so a 50 percent rating, or higher, is not warranted.  

The representative further argued in August 2016 that the July 2015 VA examiner's statement that the Veteran's PTSD causes clinically significant distress or impairment in social, occupational, or other important areas of functioning indicates that a 50 percent rating is warranted.  However, having that is part of the diagnostic criteria for a diagnosis of PTSD, as shown by the examination report.  The existence of service-connected PTSD, in and of itself, does not mean that a 50 percent rating is warranted.  To conclude that it does would render the rating scheme meaningless.  The amount of impairment due to PTSD, due to whatever PTSD symptoms the Veteran has, is what is of concern currently, as the representative noted when he cited Mauerhan.  The evidence shows that this Veteran is fairly highly functional without psychotropic medication, despite his psychiatric symptoms, and that his symptoms do not produce occupational and social impairment with reduced reliability and productivity.  There is no evidence at all, in any of the examination reports, that they cause reduced reliability and productivity.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

A rating in excess of 30 percent for PTSD is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


